                                            Case 3:20-cv-04109-CRB Document 6 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              SAN JOSE DIVISION

                                   7

                                   8     KHALIFAH E.D. SAIF'ULLAH,                               Case No. 20-cv-04109-VKD
                                                            Plaintiff,
                                   9
                                                                                                 ORDER OF REASSIGNMENT TO A
                                                     v.                                          DISTRICT JUDGE
                                  10

                                  11     RON BLOOMFIELD, et al.,
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14              Plaintiff Khalifah E. D. Saif’ullah, a state prisoner proceeding pro se, filed this civil rights

                                  15   action pursuant to 42 U.S.C. § 1983 against various defendants for allegedly inhumane living

                                  16   conditions at San Quentin State Prison where he is currently incarcerated. Dkt. No. 1 at 4–6. Mr.

                                  17   Saif’ullah is suing defendants in their “official and individual capacity” and also claims that

                                  18   defendants are “vicariously liable for the acts and/or omission of its employees and/or agents.” Id.

                                  19   at 2, 6.

                                  20              All named parties, including unserved defendants, must consent to magistrate judge

                                  21   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  22   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  23   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  24   magistrate judge). Having reviewed Mr. Saif’ullah’s claims, the Court observes that the Eleventh

                                  25   Amendment bars official capacity claims against state officials, Kentucky v. Graham, 473 U.S.

                                  26   159, 169–70 (1985), and there is no vicarious liability under 42 U.S.C. § 1983, Ashcroft v. Iqbal,

                                  27   556 U.S. 662, 676 (2009). As it appears that this case requires a decision that disposes of the

                                  28   claims against at least one defendant at this time, and because not all parties have consented to
                                           Case 3:20-cv-04109-CRB Document 6 Filed 09/29/20 Page 2 of 2




                                   1   magistrate judge jurisdiction, the matter must be reassigned to a district judge.

                                   2          Accordingly, the Clerk of the Court shall reassign this case to a district judge pursuant to

                                   3   the Court’s assignment plan.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 29, 2020

                                   6

                                   7
                                                                                                     VIRGINIA K. DEMARCHI
                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
